Case 1:20-cv-20961-KMW Document 123 Entered on FLSD Docket 01/12/2021 Page 1 of 12




                              MIAUNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO: 20-cv-20961-KMW


       SILVA HARAPETI, and other similarly
       situated individuals,

              Plaintiff(s),

       vs.

       CBS TELEVISION STATIONS INC., a
       foreign profit corporation, et al.,

             Defendants.
       __________________________________/

    RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO FILE OPT IN NOTICES
      PSEUDONMOUSLY OR IN THE ALTERNATIVE UNDER SEAL (ECF NO. 116)

             Pursuant to Rule 7.1(c) of the Local Rules for the Southern District of Florida, Defendants

   CBS Television Stations Inc. and CBS Broadcasting, Inc. (“Defendants” or “CBS”), by and

   through undersigned counsel, hereby file this Response in Opposition to the Motion to File Opt In

   Notices Pseudonymously or in the Alternative Under Seal (ECF No. 116) (“Motion”) filed by

   Plaintiff Silva Harapeti (“Plaintiff”). For the reasons stated below, Defendants respectfully request

   that Plaintiff’s Motion be denied.

                                            INTRODUCTION

             Plaintiff contends that there exists no Eleventh Circuit precedent for the irregular and

   extraordinary request found in Plaintiff’s Motion.1 That statement is untrue. The Eleventh Circuit



   1
     Plaintiff’s statement that “counsel for the Defendants and for the Plaintiff agree that no
   controlling case law exists within this Circuit” is inaccurate. See Mot. at 2. Counsel for
   Defendants do not agree that no controlling case law exists in the Eleventh Circuit—and did not
   agree in the single email exchange that constituted the Local Rule 7.1(a)(3) conference (where
   counsel for Defendants stated only that they oppose this Motion). The Eleventh Circuit has spoken
                                                     1
        Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:20-cv-20961-KMW Document 123 Entered on FLSD Docket 01/12/2021 Page 2 of 12




   has spoken on this issue and stated that it is the “exceptional case”—ones “involving matters of a

   highly sensitive and personal nature” or when there exists “real danger of physical harm”—where

   a plaintiff may be permitted to proceed under a pseudonym. See Doe v. Frank, 951 F.2d 320, 324

   (11th Cir. 1992). Those circumstances are not present here. Instead, Plaintiff asks this Court to

   set aside the constitutionally-embedded presumption of openness in judicial proceedings in what

   is otherwise an unremarkable overtime dispute under the Fair Labor Standards Act (“FLSA”)

   armed solely with unsupported speculative and/or hearsay contentions regarding potential

   economic harm only. Courts applying the principles set forth in Frank, as well as other courts

   throughout the country applying similar principles, have consistently rejected requests such as

   Plaintiff’s where the sole harm alleged is a fear of retaliation or lost job prospects. As noted by

   one court, if Plaintiff’s stated basis for this Motion were sufficient, “any plaintiff bringing a lawsuit

   against an employer would have a basis to proceed pseudonymously.” See Michael v. Bloomberg

   L.P., No. 14-cv-2657 (TPG), 2015 U.S. Dist. LEXIS 16683, at *5 (S.D.N.Y. Feb. 11, 2015).

           Put simply, to allow future opt-in plaintiffs to proceed under a pseudonym or file their

   consents to opt-in under seal for the reasons stated by Plaintiff in this case is contrary to both

   controlling and persuasive precedent. Accordingly, as explained more fully below, Plaintiff’s

   Motion should be denied.

                                               ARGUMENT

           Plaintiff seeks leave to file opt-in notices pseudonymously or under seal based on a

   purported fear of retaliation and being “blackballed” in the television industry for participating in

   this lawsuit. See Mot. at 1–2. Plaintiff contends that there is “no controlling case law [] within



   on the question of when a plaintiff may proceed under a pseudonym. For example, as discussed
   herein, Doe v. Frank, 951 F.2d 320 (11th Cir. 1992) provides controlling guidance on this issue.


                                                  2
     Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:20-cv-20961-KMW Document 123 Entered on FLSD Docket 01/12/2021 Page 3 of 12




   this Circuit” and that this issue is “one of first impression in this Circuit.” Id. at 2 n.2. Plaintiff

   is incorrect—the Eleventh Circuit, as well as district courts, have taken up the issue of when a

   party may proceed under a pseudonym. Uniformly, those courts have rejected the notion that

   Plaintiff’s claimed fears—fear of retaliation or diminished future job prospects—are sufficient to

   proceed under a fictitious name.

            The Eleventh Circuit has stated unambiguously that “[i]t is the exceptional case in which

   a plaintiff may proceed under a fictitious name.” Doe v. Frank, 951 F.2d 320, 323 (11th Cir.

   1992).    Under this Eleventh Circuit precedent—which Plaintiff does not cite or otherwise

   acknowledge in the Motion—“[t]he ultimate test for permitting a plaintiff to proceed anonymously

   is whether the plaintiff has a substantial privacy right which outweighs the customary and

   constitutionally-embedded presumption of openness in judicial proceedings.” Id. (internal citation

   and quotation omitted); see also Plaintiff B v. Francis, 631 F.3d 1310, 1315-16 (11th Cir. 2011)

   (“A party may proceed anonymously in a civil suit in federal court by showing that he has a

   substantial privacy right which outweighs the ‘customary and constitutionally-embedded

   presumption of openness in judicial proceedings.’” (internal quotation marks omitted)). In Frank,

   the Eleventh Circuit identified specific contexts in which it may be permissible for a plaintiff to

   proceed anonymously. Frank, 951 F.2d at 324. For instance, proceeding anonymously may be

   appropriate where proceeding publicly would result in “[d]ivulging personal information of the

   utmost intimacy,” such as, but not limited to, cases involving mental illness, homosexuality, or

   transsexuality; in instances where public disclosure would result in the plaintiff “having to admit

   an intent to engage in prohibited conduct”; or where proceeding publicly would result in “real

   danger of physical harm.” Id. (emphasis added). The fact that a plaintiff “may suffer some

   personal embarrassment” is insufficient. See id. Plaintiff has presented no such circumstances.



                                                  3
     Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:20-cv-20961-KMW Document 123 Entered on FLSD Docket 01/12/2021 Page 4 of 12




            Rather, Plaintiff requests anonymity for putative opt-in plaintiffs based on purported fears

   of retaliation or of future employers being unwilling to hire them.2 See Mot. at 1–2. Fear of the

   economic harm elucidated by Plaintiff is not a basis on which to proceed under a pseudonym

   (particularly economic harm in the context of retaliatory discharge for which any retaliated-against

   individuals are expressly granted a cause of action under the FLSA, 29 U.S.C. § 215). As the

   Eleventh Circuit has said, “[l]awsuits are public events,” and “[a] plaintiff should be permitted to

   proceed anonymously only in those exceptional cases involving matters of a highly sensitive and

   personal nature, real danger of physical harm, or where the injury litigated against would be

   incurred as a result of the disclosure of the plaintiff’s identity.” Frank, 951 F.2d at 324. Indeed,

   judges in the Southern District of Florida and elsewhere have denied similar requests where the

   plaintiff claimed a fear that public disclosure would impair future employment.3

            In the matter of In re Doe v. Univ. of Miami, No. 12-cv-23933, 2012 U.S. Dist. LEXIS

   200135 (S.D. Fla. Nov. 28, 2012), the plaintiff claimed that he was kicked out of medical school




   2
     Plaintiff contends that “[t]here exists a body of putative opt-in Plaintiffs and/or witnesses within
   WFOR-TV and outside of the Miami, Florida television market who desire to join this lawsuit and
   may join this lawsuit provided that they remain anonymous . . . .” Mot. at 1 (emphasis added). To
   the extent the individuals who Plaintiff wishes to have participate anonymously are individuals
   “outside of the Miami, Florida television market,” those individuals are now immaterial as the
   scope of Plaintiff’s proposed collective has been limited to news reporters and producers at
   WFOR-TV in Miami, Florida only. See Report and Recommendation (ECF No. 112), adopted at
   Order Adopting Report and Recommendation (ECF No. 121).
   3
     Plaintiff asserts that “several potential key witnesses have universally identified” David Friend
   (“Mr. Friend”), a CBS employee allegedly responsible for “orchestrating” CBS’s national policies,
   as a person they fear retaliation from. See Mot. at 1 n.1. Yet Plaintiff acknowledges that even if
   her Motion is granted, Defendants—including relevant employees such as Mr. Friend—would
   nonetheless be provided with the real names of those individuals who purportedly fear retaliation.
   See id. at n.3. Thus, the only fear Plaintiff has actually articulated is that other entities besides
   CBS will see their names as part of this litigation. See id. (identifying the “public” as those who
   do not need to know the identities of the putative collective action members). As noted herein,
   this “fear” exists for any civil litigant and is not a basis to proceed anonymously.
                                                    4
       Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:20-cv-20961-KMW Document 123 Entered on FLSD Docket 01/12/2021 Page 5 of 12




   due to a perception that he was behaviorally disabled due to attention deficit hyperactivity disorder

   (ADHD) and other mental disorders. Id., at *3. In his lawsuit against the medical school, the

   plaintiff asserted that anonymity was appropriate because therapy and medical treatments were at

   issue in the case, and disclosure of his name “would subject him to serious social stigma and impair

   his ability to find future employment.” Id., at *4–5. The court denied Plaintiff’s request, holding

   that the plaintiff had not demonstrated that his privacy interest and the stigma he sought to avoid

   warranted an exception to “a rule that is rooted in this nation’s historic interest in open

   proceedings”—a “[r]isk of embarrassment or even diminished job prospects are not sufficient to

   outweigh the presumption of openness in judicial proceedings.” Id., at *5–6 (noting “[e]xcept in

   rare instances, it is the right of every American to see the public’s business conducted in an open

   forum”). In reaching this holding, Judge King emphasized that “[t]he Federal Judiciary has

   zealously protected the right of all citizens to free, open and public trials” and that “[t]he names of

   litigants are an integral element of public judicial proceedings and documents.” Id.

            In the FLSA context, other districts have adopted similar approaches to requests such as

   Plaintiff’s, denying them where economic harm and future job prospects was the articulated

   concern. For instance, in Michael v. Bloomberg L.P., No. 14-cv-2657 (TPG), 2015 U.S. Dist.

   LEXIS 16683 (S.D.N.Y. Feb. 11, 2015), the court denied a request to proceed pseudonymously

   where the plaintiff claimed that proceeding in his real name would “negatively impact plaintiff’s

   future employment prospects.” Id., at *4–6. The plaintiff supplied the court in Bloomberg with a

   pseudonymous affidavit in which the plaintiff claimed that the “publicity associated with the

   complaint will harm [his] future job prospects with other future employers.”4 Id. In denying the



   4
     Plaintiff has not supplied the Court with any pseudonymous affidavits from the purported “body”
   of putative opt-in Plaintiffs and/or witnesses that “desire to join this lawsuit and may join this
   lawsuit,” i.e., those individuals Plaintiff asks the Court to allow to proceed pseudonymously.
                                                    5
       Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:20-cv-20961-KMW Document 123 Entered on FLSD Docket 01/12/2021 Page 6 of 12




   request, the court acknowledged that Rule 10(a)’s requirement that a complaint must “name all the

   parties,” although “seemingly pedestrian” serves a “vital purpose of facilitating public scrutiny of

   judicial proceedings and therefore cannot be set aside lightly.” Id., at *6 (citing Sealed Plaintiff v.

   Sealed Defendant, 537 F.3d 185, 188–89 (2d Cir. 2008)). Indeed, said the court in Bloomberg,

   “the use of pseudonyms ‘runs afoul of the public’s common law right of access to judicial

   proceedings, a right that is supported by the First Amendment.’” Id. (citing Doe v. Del Rio, 241

   F.R.D. 154, 156 (S.D.N.Y. 2006)) (further citations omitted). Thus, the court concluded that

   because physical retaliation or mental harm against plaintiff was not a concern, “nor is this the

   type of unusual case involving matters of a highly sensitive or personal nature—i.e., claims

   involving sexual orientation, pregnancy, or minor children—in which courts have justified

   anonymous plain tiffs proceeding pseudonymously,” the motion was denied.5 Id.

            The court in Bloomberg made a separate acknowledgement that is of particular import with

   respect to requests for anonymity in lawsuits brought under the FLSA: that departing from the

   general requirement of disclosure in a wage and hour where a plaintiff articulates a fear of

   diminished job prospects “would be to hold that nearly any plaintiff bringing a lawsuit against an

   employer would have a basis to proceed pseudonymously.” See id., at *5, 9 (adopting the



   5
     Like here, the plaintiff in Bloomberg also suggested that any prejudice to the defendant would be
   ameliorated by disclosing the identity of the plaintiff to the defendant itself, subject to a protective
   order prohibiting defendant from disseminating the plaintiff’s identity to the public. Id. at *4–5.
   The court, nonetheless, rejected the request. See id. at *8–9 (noting that “this unorthodox
   arrangement still runs against the public’s traditional right of access to judicial proceedings, and
   may also preclude potential class members from properly evaluating the qualifications of the class
   representative”). Although not expressly stated, Plaintiff’s here that disclosure of the
   pseudonymous individuals’ names to Defendants would alleviate any prejudice is likewise
   incorrect. Like the court in Bloomberg acknowledged, such a process not only runs afoul of the
   public’s right to disclosure, but also hampers potential opt-ins ability to evaluate the class
   representative and the Defendants’ investigation of the facts. See Bloomberg L.P., 2015 U.S. Dist.
   LEXIS 16683, at *5–9. Thus, the prejudice of Plaintiff’s (otherwise inappropriate) request is not
   tempered by her willingness to disclose the pseudonymous individuals’ names to Defendants.
                                                    6
       Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:20-cv-20961-KMW Document 123 Entered on FLSD Docket 01/12/2021 Page 7 of 12




   defendant’s argument that plaintiff’s purported concerns are “shared by nearly every plaintiff suing

   his or her employer, and that plaintiff’s argument would render every FLSA case an exceptional

   case justifying such secrecy in their proceedings” (internal quotation and formatting omitted)); see

   also Doe I v. Four Bros. Pizza, No. 13 CV 1505 VB, 2013 U.S. Dist. LEXIS 166470, *30–31

   (S.D.N.Y. Nov. 19, 2013) (rejecting FLSA plaintiffs’ request for anonymity despite threat of

   retaliation from employer); De Angelis v. Nat’l Entm't Grp. LLC, No. 2:17-cv-00924, 2019 U.S.

   Dist. LEXIS 36420, at *5–6 (S.D. Ohio Mar. 7, 2019) (denying motion for leave to file under a

   pseudonym and rejecting the contention that requiring plaintiff to proceed without a pseudonym

   would subject her to economic harm via diminished future job prospects, noting that “[i]f this

   concern justified proceeding anonymously, then any plaintiff involved in civil litigation against an

   employer in any lawsuit would be permitted to proceed anonymously”). Thus, the concerns raised

   by Plaintiff do not support anonymity. The aforementioned cases are instructive and yield the

   conclusion that, in an otherwise ordinary FLSA collective action concerning overtime

   compensation such as this one, where the only claimed “fear” is of retaliation or diminished future

   employment prospects, proceeding under a pseudonym is inappropriate.

          As to Plaintiff’s authority, it too confirms that the Motion should be denied. Plaintiff relies

   exclusively on Roes 1-2 v. SFBSC Mgmt., LLC, 77 F. Supp. 3d 990 (N.D. Cal. 2015) to support

   her request for anonymity with respect to future opt-ins. Roes is inapposite, however. In Roes,

   the parties requesting anonymity were of exotic dancers and, therefore, the request for anonymity

   was related to concerns of privacy given that the nature of the work in question was, in the court’s

   words, in “the area of human sexuality.” Id. at 994. As the court in Roes acknowledged, there

   existed significant risks in disclosing the identity of the plaintiffs given the nature of the work,

   including significant social stigma and “substantial risk of harm,” e.g., by patrons, if their names



                                                  7
     Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:20-cv-20961-KMW Document 123 Entered on FLSD Docket 01/12/2021 Page 8 of 12




   or addresses were publicly disclosed. Id. at 992–95. In fact, it is customary for exotic dancers to

   use pseudonyms for privacy and personal safety reasons in performing their actual employment.

   See id. In contrast, here, the collective is comprised of news reporters and news producers. The

   nature of the collective’s work in this lawsuit does not involve implications of privacy or threats

   of substantial physical harm if opt-ins are required to proceed publicly, as is constitutionally

   required. The concerns present in Roes are simply not present here. Thus, Roes is not analogous,

   instructive, or otherwise persuasive in the context of this lawsuit and Plaintiff’s Motion.

            In fact, the portion of the Roes opinion cited by Plaintiff confirms that anonymity is

   inappropriate in this case. As per the Roes opinion, courts (in the Ninth Circuit) have found

   anonymity to be permissible in three situations: “(1) when identification creates a risk of retaliatory

   physical or mental harm; (2) when anonymity is necessary to ‘preserve privacy in a matter of

   sensitive and highly personal nature’; and (3) when the anonymous party is ‘compelled to admit

   [his or her] intention to engage in illegal conduct, thereby risking criminal prosecution[.]’” See

   Mot. at 2 (citing Roes, 77 F. Supp. 3d at 993 (quoting Does I thru XXIII v. Advanced Textile Corp.,

   214 F.3d 1058, 1067–68 (9th Cir. 2000))). None of these scenarios are present here.6 Therefore,

   Roes, like the controlling precedent of Doe v. Frank, 951 F.2d 320 (11th Cir. 1992), supra,

   counsels strongly against granting Plaintiff’s Motion.

            Even assuming that Plaintiff’s claims of economic harm were sufficient under governing

   precedent—which they are not—the factual support for Plaintiff’s contentions is also lacking. In

   support of her request, Plaintiff refers the Court to the testimony of Plaintiff and opt-in Plaintiff



   6
     Plaintiff may assert in her reply that the asserted risk of retaliation falls under the first situation
   identified by the Court in Roes. However, it must be emphasized that the circumstance where
   courts in the Ninth Circuit have found anonymity permissible is “physical or mental harm,” not
   the economic harm of retaliatory discharge claimed by Plaintiff.


                                                    8
       Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:20-cv-20961-KMW Document 123 Entered on FLSD Docket 01/12/2021 Page 9 of 12




   Tiani Jones (“Ms. Jones”), who Plaintiff contends “testified with regard to other potential opt-in

   plaintiffs fearing of retaliation and being ‘blackballed’ in the industry for coming forward and

   joining this lawsuit.” See Mot. at 3. However, Plaintiff’s basis for claiming that these yet-to-be

   identified individuals are afraid is based on, at best, hearsay, and at worst, complete speculation.

   Specifically, Plaintiff testified that she “believe[d] that, given the opportunity,” others would opt-

   in, and that “many of them are afraid to speak up and come forward.” See Sept. 24, 2020 Hearing

   Transcript (ECF No. 70) at 36:15–37:4 (emphasis added). Plaintiff could not identify any of these

   individuals, nor did she offer any specifics to support this vague assertion or submitted any

   evidence in support of her Motion that would lend any credence to the self-serving contention that

   others have not come forward based on fear. Ms. Jones, on the other hand, testified only to her

   personal fear of being blackballed. See id. at 67:14–68:2 (“I think I would have been very afraid

   to opt in if I were still working in TV.”). Thus, even if the alleged economic harm that Plaintiff

   has claimed in the Motion were sufficient to proceed pseudonymously, Plaintiff’s attempt to

   extrapolate the personal beliefs of two individuals to an entire collective, without so much as a

   modicum of evidence, is yet another reason the Motion is due to be denied.

                                             CONCLUSION

          Plaintiff’s attempt to contravene the constitutional and legitimate interests of the public

   and maintain the anonymity of additional opt-in plaintiffs based on a purported “fear [of]

   retaliation” and little to no evidence is insufficient under both controlling and persuasive

   precedent. For this reason, as explained more fully above, Defendants respectfully request that

   Plaintiff’s Motion be denied.




                                                  9
     Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:20-cv-20961-KMW Document 123 Entered on FLSD Docket 01/12/2021 Page 10 of 12




          Respectfully submitted this 12th day of January, 2021.

                                               BAKER & MCKENZIE LLP
                                               Attorneys for CBS Television Stations, Inc.
                                               Sabadell Financial Center
                                               1111 Brickell Avenue, Suite 1700
                                               Miami, Florida 33131
                                               Telephone: (305) 789-8900
                                               Facsimile: (305) 789-8953

                                               By: /s/ William V. Roppolo
                                               William V. Roppolo, Esq.
                                               Florida Bar No. 182850
                                               william.roppolo@bakermckenzie.com

                                               Benjamin C. Davis, Esq.
                                               Florida Bar No. 110734
                                               benjamin.davis@bakermckenzie.com
                                               – and –

                                               Blair J. Robinson (Pro Hac Vice)
                                               Paul C. Evans (Pro Hac Vice)
                                               BAKER & MCKENZIE LLP
                                               452 Fifth Avenue
                                               New York, NY 10018
                                               Telephone: (212) 626-4100
                                               Facsimile: (212) 310-1632
                                               blair.robinson@bakermckenzie.com
                                               paul.evans@bakermckenzie.com




                                                 10
     Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:20-cv-20961-KMW Document 123 Entered on FLSD Docket 01/12/2021 Page 11 of 12




                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on January 12, 2021, I electronically filed the foregoing

    document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

    is being served this day on all counsel of record or pro se parties identified on the attached Service

    List in the manner specified, either via transmission of Notices of Electronic Filing generated by

    CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

    to receive electronically Notices of Electronic Filing.



                                                       By: /s/ Benjamin C. Davis
                                                       Benjamin C. Davis, Esq.




                                                  11
      Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:20-cv-20961-KMW Document 123 Entered on FLSD Docket 01/12/2021 Page 12 of 12




                                           SERVICE LIST

                                        SILVA HARAPETI,

                                                   v.

                               CBS TELEVISION STATIONS, INC.

                                CASE NO. 20-20961-CIV-Williams

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


          Peter M. Hoogerwoerd, Esq.
          REMER & GEORGES-PIERRE, PLLC
          44 West Flagler Street
          Suite 2200
          Miami, Florida 33130
          pmh@rgpattorneys.com
          Phone: (305) 416-5000
          Facsimile: (305) 416-5005
          Attorneys for Plaintiff Silva Harapeti




                                                 12
     Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
